
	

113 S2284 IS: Pedestrian Safety Act of 2014
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2284
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mrs. Gillibrand (for herself, Mr. Blumenthal, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Secretary of Transportation to establish new standards for automobile hoods and
			 bumpers to reduce pedestrian injuries, and for other purposes.
	
	1.Short titleThis Act may be cited as the Pedestrian Safety Act of 2014.2.Motor vehicle pedestrian protection(a)RulemakingNot later than 2 years after the date of the enactment of this Act, the Secretary of
			 Transportation, through the Administrator of the National Highway Traffic
			 Safety Administration, 
			 shall	issue a final rule that—(1)establishes standards for the hood and bumper
			 areas of motor vehicles, including	passenger cars,
			 multipurpose passenger vehicles, trucks, and buses with a gross vehicle
			 weight rating of 4,536 kilograms (10,000 pounds) or less, in order to
			 reduce the number
			 of injuries and fatalities suffered by pedestrians who are struck by such
			 vehicles; and(2)considers protection of vulnerable pedestrian populations, including children and
			 older adults.3.Pedestrian safety roadway improvementsSection 120(c)(1) of title 23, United States Code, is amended—(1)by inserting including pedestrian hybrid beacons, after traffic control signalization,; and(2)by inserting roadway improvements that provide separation between pedestrians and motor vehicles, including
			 pedestrian sidewalks and crossing islands, after safety rest areas,.
			4.Inclusion of safety advertising campaigns in highway safety improvement projectsSection 148(a)(4)(B) of title 23, United States Code, is amended by adding at the end the
			 following:(xxv)Safety public awareness campaigns..
